Citation Nr: 1510979	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case was remanded in November 2013 and now returns for further appellate review. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the record. 

In April 2014, the Veteran submitted written statements from his ex-wife and daughter concerning their observations of his hearing problem with a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.   

The Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In pertinent part, the Board remanded the Veteran's appeal in November 2013 for an addendum opinion addressing the etiology of the Veteran's tinnitus.  The examiner was asked to address the Veteran's claims of in-service noise exposure, to include his military duties involving exposure to automobile engine noise and aircraft noise.  The examiner was also asked to address the Veteran's contentions, raised in his June 2013 testimony, that he had experienced tinnitus beginning in, or proximate to, service. 

In a December 2013 addendum opinion, the examiner opined that the Veteran's tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching such conclusion, she noted the Veteran's report that he has had tinnitus continuously since service in the 1970's and that such worsened in the 1980's to a point with intermittent periods of severe symptoms.  However, she noted that no subjective reports of tinnitus were found in the service treatment records.  There were also no significant shifts in hearing acuity from entrance to separation and, therefore, there was no hearing loss with which to link the Veteran's tinnitus.  The examiner noted that, at a September 2011 VA evaluation, the Veteran reported having intermittent tinnitus in the right ear since 1990.  Thus, she found his reports of tinnitus were not consistent.  The examiner also observed that, per a review of the record, the Veteran had a history of cannabis and alcohol dependence, which can cause tinnitus.  Therefore, due to the medical evidence not confirming the Veteran's report and actually being contradictory, and no evidence of a hearing threshold shift while in service, it was her opinion that the Veteran's tinnitus was less likely as not due to military noise exposure.  

However, since the December 2013 VA examination, the Veteran submitted January 2014 statements from his former spouse and daughter that address the onset of his hearing problems.  Specifically, his former spouse indicated that she had been married to the Veteran during his military career and had been with him stationed at Homestead Air Base, Florida.  She reported that, during such time, she noticed that the Veteran had a hearing problem.  The Board notes that the record reflects that the Veteran married his former spouse in April 1971.  Similarly, the Veteran's daughter reported that, as a toddler and adolescent, she noticed his hearing problem.  The Board notes that the record reflects that the Veteran's daughter was born in October 1972.  

As such lay statements speak to the onset of the Veteran's hearing difficulties during his military service and a continuity of symptomatology thereafter, the lack of which was a part of the basis of the December 2013 VA examiner's negative opinion, the Board finds that an addendum opinion that considers such lay statements should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the record to the examiner who authored the addendum report in December 2013.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the December 2013 examiner is not available, the record should be provided to an appropriate medical professional in order to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, to specifically include a discussion of the January 2014 statements from the Veteran's former spouse and daughter, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to his in-service noise exposure, to include his military duties that involved exposure to automobile engine and aircraft noise.

In rendering such opinion, the examiner should specifically document consideration of the Veteran's complaints of continuous tinnitus, with varying periods of severity, from service, or shortly thereafter, to the present time, in light of the January 2014 statements from his former spouse and daughter.

The examiner must discuss the rationale of any opinion offered. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

